IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


TINA MCMICHAEL, INDIVIDUALLY AND    : No. 147 WAL 2019
AS EXECUTRIX OF THE ESTATE OF       :
SETH W. MCMICHAEL, DECEASED         :
                                    : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
          v.                        :
                                    :
                                    :
PETER MCMICHAEL; JANICE             :
MCMICHAEL; P&J CONSTRUCTION         :
AND LANDSCAPE NURSERY LLC; AND      :
MARKWEST ENERGY PARTNERS, L.P.      :
                                    :
                                    :
PETITION OF: PETER MCMICHAEL AND    :
P&J CONSTRUCTION AND LANDSCAPE      :
NURSERY LLC                         :

TINA MCMICHAEL, INDIVIDUALLY, AND   : No. 148 WAL 2019
AS EXECUTRIX OF THE ESTATE OF       :
SETH W. MCMICHAEL, DECEASED,        :
                                    : Petition for Allowance of Appeal from
                Respondent          : the Order of the Superior Court
                                    :
                                    :
          v.                        :
                                    :
                                    :
PETER MCMICHAEL AND P&J             :
CONSTRUCTION AND LANDSCAPE          :
NURSERY LLC,                        :
                                    :
                Petitioners         :
                                         ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioners, is:


      When there is no evidence of economic losses under the Wrongful Death
      Act, such as medical or funeral expenses, or estate administration costs; no
      evidence as to the amounts that the decedent would have provided to his
      family over his lifetime; and no evidence as to the value of the services that
      the decedent would have provided to his family; and the jury did not accept
      as credible evidence of the spouse’s alleged non-economic loss, was the
      jury within its prerogative to award no damages under the Wrongful Death
      Act, was the trial court within its discretion in denying a new trial as to
      damages under that act, and did the Superior Court err in adopting a per se
      requirement of damages in virtually all wrongful death cases?



Justice Donohue did not participate in the consideration or decision of this matter.




                        [147 WAL 2019 and 148 WAL 2019] - 2